Case 3:17-cv-01499-RDM-PT Document 119 Filed 08/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEFEVER, et al., . Civil No. 3:17-CV-1499
Plaintiff . (Judge Mariani)
.
UNITED STATES OF AMERICA,
Defendant
ORDER

 

fake

AND NOW, this _/ ¢ day of August, 2020, upon consideration of the
Defendant's unopposed motion to dismiss and motion for summary judgment (Doc. 57), for
the reasons set forth in this Court's Memorandum accompanying this Order, IT IS HEREBY

ORDERED THAT:

1. The Defendants’ motion to dismiss and motion for summary
judgment (Doc. 57) is GRANTED as follows:

2. Plaintiff Robert Cummings’ FTCA action is DISMISSED pursuant
to Federal Rule of Civil Procedure 41(b) due to his failure to
comply with this Court's Standing Practice Order pertaining to
his obligation to inform the court of all address changes.

3. Plaintiff Richard Rose’s FTCA action is DISMISSED pursuant to
Federal Rule of Civil Procedure 41(b) due to his failure to comply
with this Court’s Standing Practice Order pertaining to his
obligation to inform the court of all address changes.

4, Plaintiff Virgil Begay’s FTCA action is DISMISSED pursuant to
“a9 Case 3:17-cv-01499-RDM-PT Document 119 Filed 08/06/20 Page 2 of 2

tb.

Federal Rule of Civil Procedure 41(b) due to his failure to
comply with this Court’s Standing Practice Order pertaining to
his obligation to inform the court of all address changes.

Plaintiff John Usher's FTCA claims are DISMISSED pursuant
to Federal Rule of Civil Procedure 41(b) due to his failure to
comply with this Court’s Standing Practice Order pertaining to
his obligation to inform the court of all address changes and
due to his failure to sign the Complaint.

Plaintiff Michael Adams’ FTCA claims are DISMISSED
pursuant to Federal Rule of Civil Procedure 41(b) due to his
failure to sign the Complaint and his failure to pay the filing fee
or file an application to proceed in forma pauperis and
Authorization form.

Plaintiff Travis Yates’ FTCA claims are DISMISSED pursuant to
Federal Rule of Civil Procedure 41(b) due to his failure to sign
the Complaint and his failure to pay the filing fee or file an
application to proceed in forma pauperis and Authorization
form.

Plaintiff Yates’ motion to refer his FTCA claim to the Prisoner
Litigation Settlement Program (Doc. 95) is DENIED.

Defendant's unopposed motion for summary judgment as
Plaintiff Greatwalker’s FTCA claim is GRANTED without
prejudice.

The Clerk of Court is directed to CLOSE this case.

Any appeal from this Order is DEEMED frivolous and not in
good faith. See 28 U.S.C. § 1915(a)(3). -

TAP \4 otal,
Robert D. Mariani
United States District Judge
